 



Exhibit 10.18
AMENDMENT NO. 4
TO MASTER REPURCHASE AGREEMENT
          AMENDMENT NO. 4, dated as of July 6, 2006 (this “Amendment”), to that
certain Master Repurchase Agreement, dated as of December 12, 2005 (as
previously amended, restated, supplemented or otherwise modified, the “Existing
Repurchase Agreement”; as modified hereby and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”), by and among NC CAPITAL CORPORATION, NEW CENTURY
MORTGAGE CORPORATION, NC ASSET HOLDING, L.P. (successor by conversion to NC
Residual II Corporation), HOME123 CORPORATION and NEW CENTURY CREDIT CORPORATION
(collectively, the “Sellers”, each, a “Seller”), MORGAN STANLEY BANK (“MSB”) and
MORGAN STANLEY MORTGAGE CAPITAL INC. (“MSMCI”, together with MSB, collectively,
the “Buyers”, each, a “Buyer”, and as the agent for the Buyers, in such
capacity, the “Agent”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Repurchase Agreement.
Unless otherwise stated, all article and section references used herein refer to
the corresponding parts of the Existing Repurchase Agreement.
RECITALS
          The Sellers, the Buyers and the Agent are parties to the Existing
Repurchase Agreement.
          The Sellers, the Buyers and the Agent have agreed, subject to the
terms and conditions hereof, that the Existing Repurchase Agreement shall be
modified as set forth in this Amendment.
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Sellers, the Buyers and the Agent hereby agree as follows:
          SECTION 1. Amendments.
          1.1 Any and all references in the Repurchase Documents to “30/40
Mortgage Loan” or “30/40 Mortgage Loans” are hereby deleted and replaced with
equivalent references to “40/30 Mortgage Loan” or “40/30 Mortgage Loans.”
          1.2 Section 1.01 is hereby modified by inserting in proper
alphabetical order the following new defined term:
     “‘50/30 Mortgage Loan’ means an Eligible Mortgage Loan which has an
original term to maturity of not more than thirty years from commencement of
amortization, based upon a fifty year amortization schedule with a balloon
payment in year thirty.”

 



--------------------------------------------------------------------------------



 



          1.3 Schedule 1 is hereby modified by deleting the last two sentences
of subpart (s) in their entirety and inserting the following in lieu thereof:
   “The Mortgage Note is payable on the first day of each month in equal monthly
installments of principal and interest (except that (i) if the related Purchased
Loan is an interest-only loan, no installments of principal shall be payable
during the interest-only period and (ii) if the related Purchased Loan is a
‘balloon’ mortgage loan, a ‘balloon’ payment shall be due on the stated maturity
date), which installments of interest, with respect to adjustable rate Purchased
Loans, are subject to change due to the adjustments to the Mortgage Interest
Rate on each Interest Rate Adjustment Date, with interest calculated and payable
in arrears, sufficient to amortize the Purchased Loan fully by the stated
maturity date, over an original term of not more than thirty (30) years from the
commencement of amortization (except with respect to any 40/30 Mortgage Loans
and 50/30 Mortgage Loans). No 40/30 Mortgage Loan or 50/30 Mortgage Loan has a
balloon payment due prior to the date which is 30 years following the
origination date.”
          1.4 Schedule 1 is hereby modified by deleting the parenthetical in the
last sentence of subpart (bb) in its entirety and inserting the following
parenthetical in lieu thereof:
          “(except with respect to 40/30 Mortgage Loans or 50/30 Mortgage
Loans)”
          SECTION 2. Conditions Precedent. This Amendment shall become effective
on the first date (the “Amendment Effective Date”) on which all of the following
conditions precedent shall have been satisfied:
          2.1 Delivered Documents. On the Amendment Effective Date, the Agent
shall have received all of the following documents, each of which shall be
satisfactory to the Agent in form and substance:
          (a) Amendment. This Amendment, executed and delivered by a duly
authorized officer of each of the Sellers, the Buyers and the Agent;
          (b) Other Documents. Such other documents as the Agent or counsel to
the Agent may reasonably request.
          2.2 No Default. On the Amendment Effective Date, (i) each Seller shall
be in compliance with all of the terms and provisions set forth in the Existing
Repurchase Agreement on its part to be observed or performed, (ii) all of the
representations and warranties made and restated by each Seller pursuant to
Section 3 of this Amendment shall be true and complete on and as of such date
with the same force and effect as if made on and as of such date and (iii) no
Default or Event of Default shall have occurred and be continuing on such date.
          SECTION 3. Representations and Warranties. Each Seller hereby
represents and warrants to the Agent and the Buyers that it is in compliance
with all of the terms and provisions set forth in the Repurchase Documents on
its part to be observed or performed and that no Default or Event of Default has
occurred or is continuing. Each Seller hereby confirms

-2-



--------------------------------------------------------------------------------



 



and reaffirms the representations and warranties contained in Section 6 of the
Repurchase Agreement.
          SECTION 4. Limited Effect. Except as expressly modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms; provided,
however, that upon the Amendment Effective Date, all references therein and
herein to the “Repurchase Documents” shall be deemed to include, in any event,
this Amendment and each reference to the Repurchase Agreement in any of the
Repurchase Documents shall be deemed to be a reference to the Existing
Repurchase Agreement as modified hereby.
          SECTION 5. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of an executed original counterpart of this Amendment.
          SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES FOLLOW]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the day and year first above written.

           
SELLERS

NC CAPITAL CORPORATION
      By:   /s/ Kevin Cloyd         Name:   Kevin Cloyd        Title:  
President     

           
NEW CENTURY MORTGAGE CORPORATION
      By:   /s/ Kevin Cloyd         Name:   Kevin Cloyd        Title:  
Executive Vice President     

           
NC ASSET HOLDING, L.P.
      By:   NC DELTEX, LLC, its general partner             By:   NC Capital
Corporation, its sole member
and manager                          By:   /s/ Kevin Cloyd         Name:   Kevin
Cloyd        Title:   President     

           
HOME123 CORPORATION
      By:   /s/ Kevin Cloyd         Name:   Kevin Cloyd        Title:  
Executive Vice President   

[Amendment No. 4 to New Century Repurchase Agreemennt].

 



--------------------------------------------------------------------------------



 



         

           
NEW CENTURY
CREDIT CORPORATION
      By:   /s/ Kevin Cloyd         Name:   Kevin Cloyd        Title:  
President   

[Amendment No. 4 to New Century Repurchase Agreemennt].

 



--------------------------------------------------------------------------------



 



         

           
MORGAN STANLEY BANK,
as a Buyer
      By:   /s/ Deborah P. Goodman         Name:   Deborah P. Goodman       
Title:   VP     

           
MORGAN STANLEY MORTGAGE CAPITAL INC.,
as a Buyer and as the Agent
      By:   /s/ Deborah P. Goodman         Name:   Deborah P. Goodman       
Title:   VP     

[Amendment No. 4 to New Century Repurchase Agreemennt].

 